TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00391-CV



                               Aero Nautical Leasing Corporation and
                                    Lawrence Allen, Appellants

                                                     v.

                        State of Texas; City of College Station, Texas; and
                                County of Brazos, Texas, Appellees




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
            NO. GV103293, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                 The parties have filed an agreed motion to reverse the judgment of the trial court, remand

for further proceedings, and to tax costs against the party incurring same.

                 In accordance with the agreement, the judgment of the trial court is reversed and the cause

remanded for further proceedings. See Tex. R. App. P. 43.2(d).




                                                  __________________________________________

                                                  Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Reversed and Remanded on Agreed Motion

Filed: September 26, 2002

Do Not Publish